Title: To Thomas Jefferson from Ira P. Nash, 5 October 1807
From: Nash, Ira P.
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                [5 Oct. 1807]
                            
                        
                         I was informed by the inhabitants of Christian County in the State of Kentucky that those two men of whom I was speaking to you, who wrote the piece I presented to you on yesterday first came to a house on Cumberland River where they were arrested and taken to the Jail of said County, supposing them to be slaves and the property of some person in the United States. Their Language is such that the inhabitance have not been able to Learn from whence they came or whether they [were] bound, and they are still kept in con[fineme]nt and are ma[de to] labour daily.  taken up (as w ollect) in the month of may  people have made general Enquiry and have not been able to assertain aning Satisfactory respecting them. they  very desirous to be at liberty & pposed they are free People  kentucky I will m write to you to  you know their Situation—
                  I am Dr sir Your Obt. Hbl Servt
                        
                            I Nash
                            
                        
                    